Citation Nr: 0418401
Decision Date: 04/27/04	Archive Date: 07/21/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-12 541	)	DATE APR 27 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for a neuropsychiatric disorder, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from June 1949 to June 1950 and from January 1951 to August 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington D.C.

The veteran was discharged from service due to a June 1951 Physical Evaluation Board finding that he was suffering from schizophrenic reaction, latent.   The veteran submitted a claim for service connection for a nervous condition in October 1951 and was denied by means of a March 1952 RO rating.  An October 1952 Board decision upheld the denial of service connection for a neuropsychiatric disorder.  

The veteran submitted an application for non-service connected pension and for service connection for PTSD in April 1998.  The veteran withdrew his claim for service connection in May 1998 and was granted entitlement to non-service connected pension in June 1999.  The veteran, by means of his representative, submitted additional evidence in support of reopening a claim for service connection for schizophrenia in April 2001.  A May 2002 RO rating decision denied the veterans attempt to reopen his claim for service connection for schizophrenia.  The veteran substantiated his appeal in April 2003.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all relevant evidence necessary for the equitable disposition of the veteran's appeal.

2.  Service connection for nervous condition was denied by rating action of March 1952.  The veteran filed a timely notice of disagreement and perfected his appeal.  An October 1952 Board decision upheld the denial of service connection for a neuropsychiatric disorder.  

3.  Evidence received since the October 1952 Board decision is new, bears directly and substantially on the matter at issue, and is so significant that it must be considered with all the evidence of record in order to fairly adjudicate the claim.


CONCLUSION OF LAW

New and material evidence has been received since the October 1952 Board decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the requirement for a well-grounded claim, enhanced the VAs duty to assist a claimant in developing facts pertinent to his claim, and expanded the VAs duty to notify the claimant and his representative, if any, concerning certain aspects of claim development. VA promulgated regulations that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  That is, by way of a May 2002 RO decision, a January 2003 statement of the case and a March 2003 supplemental statement of the case the RO provided the veteran and his representative with the applicable laws and regulations and gave notice as to the evidence needed to substantiate his claims.  Additionally, in November 2001, the RO sent the veteran a letter, explaining the notice and duty to assist provisions of the VCAA, including the respective responsibilities of VA and the veteran to identify and/or secure evidence, listed the evidence and asked the veteran to submit and authorize the release of additional evidence.  Furthermore, the January 2003 statement of the case and the March 2003 supplemental statement of the case include the text of the relevant VCAA regulations implementing the statute.  Accordingly, the Board finds that the veteran has been afforded all notice required by statute.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the veteran has had ample opportunity to present evidence and argument in support of his appeal.  As he has received all required notice and assistance, there is no indication that the Boards present review of the claim will result in any prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The veteran is seeking to reopen his claim for entitlement to service connection for a neuropsychiatric disorder, claimed as schizophrenia.  The Board initially denied the referenced claim in October 1952.  In April 2001, the veteran filed an application to reopen his previously denied claim.  Therefore, his application to reopen that claim was initiated prior to August 29, 2001, the effective date of the amended § 3.156, which redefines the term "material evidence" for the purpose of determining if a previously denied claim can be reopened.  See 38 C.F.R.                 § 3.156(a).

Where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has been concluded, the version most favorable to the claimant applies, unless the Congress provided otherwise or permitted the Secretary to do otherwise, and the Secretary does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also, 66 Fed. Reg. 37,953 (1997), VAOPGCPREC 11- 97 (March 24, 1997).  Notably, however, the Secretary of the VA has specifically provided that the amendments of 38 C.F.R. § 3.156 will be applicable to all claims filed on or after August 29, 2001. As a result, the amended regulatory provisions redefining the term "material evidence" are not applicable to the veteran's April 2001 claim to reopen, which is discussed below.

With respect to a claim, which has been finally disallowed, the laws and regulations provide that if new and material evidence has been presented or secured, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  "New and material" evidence for purposes of this appeal is defined as evidence not previously submitted, cumulative or redundant, and which, by itself, or along with evidence previously submitted, is so significant that it must be considered to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Furthermore, the United States Court of Appeals for Veterans Claims (Court) has stated that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) holding that the "presumption of credibility" doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by the ruling in Hodge, and continues to be a binding precedent.  The Board is required to give consideration to all the evidence received since the last disallowance of this claim on any basis, in this case, the Board decision in October 1952.  See Hickman v. West, 12 Vet. App. 247, 251 (1999).

Evidence at the time of the October 1952 Board decision consisted of service medical records and Physical Evaluation Board findings.  The Board found that the evidence establishes that the manifestations of a psychotic nature reported and diagnosed in service as schizophrenic reaction, paranoid type and schizophrenic reaction, latent were not symptomatic of a chronic psychosis but represented a transient mental disturbance of situational origin associated with an underlying schizoid type personality which is a character or behavior disorder of constitutional or developmental etiology. 

Evidence received since the October 1952 Board decision consists of a Medicaid Medical Report, current VAMC treatment and outpatient records and a statement from a private physician.  The January 2003 statement from Dr. Jentgen asserts that the schizophrenic reaction, paranoid type, which the veteran was diagnosed with while in the Navy is equivalent to paranoid schizophrenia.  The veteran is currently receiving treatment and is on medication for schizophrenia.  The Board finds that the medical evidence from Dr. Jentgen is new and material.  These records are new and bear directly on the matter at issue, and are so significant that it requires consideration with all the evidence of record in order to fairly adjudicate the appellant's appeal.  38 C.F.R. § 3.156(a).  Because there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108.

Although the Board has reopened the appellants claim for service connection for schizophrenia, it is undertaking additional development on the issues pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) (2003).  When it is completed, the Board will provide notice of the development as required by Rule of Practice 903. 38 C.F.R. § 20.903 (2003).  After giving the notice and reviewing your response to the notice, the Board will prepare a separate decision addressing the issue.


ORDER

New and material evidence having been submitted, the claim for service connection for schizophrenia.  To that extent, the appeal is granted.



REMAND

The veteran seeks service connection for schizophrenia.  The Board finds that a remand is required in order to comply with VAs duties to notify and assist the veteran in obtaining evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A.

With respect to the VAs duty to assist, under the VCAA, the VA has a duty to secure an examination or opinion if the evidence of record contains competent evidence that the claimant has a current disability; and indicates that the disability may be associated with service, but does not contain sufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Because the issue of whether the veterans schizophrenia was aggravated by service is unclear from the record, the Board finds that there is a duty to provide the veteran with an examination that includes an opinion addressing the contended causal relationship.  38 C.F.R. § 3.159(c)(4)(C).  Additionally, the Board also notes that the veterans representative requested an examination to substantiate the claim in October 2002.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file and ensure that all VCAA notice obligations have been satisfied, including 38 U.S.C.A. § 5103, Quartuccio v. Principi, and any other applicable legal precedent.  

2.  The RO should request all of the veterans available treatment records. 

3. The RO should then schedule the veteran for an psychological examination.  All indicated tests should be accomplished.  The claims folder and a copy of this REMAND must be made available to and be reviewed by the examiner prior to the examination.  The examiners report should fully set forth all current complaints and the extent of any symptomatology associated with schizophrenia.  The examiner should express an opinion as to whether the veteran currently has schizophrenia and if so whether the veterans schizophrenia had its onset, is related to service or was aggravated by service.  Finally, the examiner should opine as to whether the veterans in service diagnosis of schizophrenic reaction is related to the veterans current paranoid schizophrenia.

3.  Thereafter, the RO should then readjudicate the issue on appeal to include consideration of all evidence of record.  If the disposition of the claim remains unfavorable, the RO should furnish the veteran and his representative a supplemental statement of the case and afford applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     ______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the United States Court of Appeals for Veterans Claims.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 	 4597	Page 2	

